EX-99.2 Versartis Presents Confirmatory 18-Month Data from Ongoing Somavaratan Extension Study at Late-Breaker Session at ESPE Annual Meeting Data from Ongoing Pediatric Extension Study Confirms Dose Used in VELOCITY Phase 3 Trial Provides Stable Second Year Growth Rates and Similar Safety Profile to Daily Treatment Menlo Park, Calif., October 1, 2015 Versartis, Inc. (NASDAQ:VSAR), an endocrine-focused biopharmaceutical company that is developing somavaratan (VRS-317), a novel, long-acting form of recombinant human growth hormone (rhGH) for growth hormone deficiency (GHD), today released confirmatory data from its ongoing Extension Study of somavaratan in pre-pubertal GHD children at the 54th Annual Meeting of the European Society for Paediatric Endocrinology (ESPE) in Barcelona, Spain. These data were previously disclosed in the poster abstract (see press release), and today is the first time the results are being shared as a poster presentation. George Bright, MD, Versartis Vice President of Clinical Development, will discuss the results at the Growth Hormone and IGF Treatment poster session (poster LBP-1267) from 1:30-2:30 PM Barcelona Time (CEST) on Saturday, October 3.
